DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  Please correct claim 5 to depend from claim 2, not 1.  Please correct claim 12 to depend from claim 9, not 8.
Claim 5 depends from claim 1 and recites “based on the edge detection”. However, there is no precedent for edge detection in claim 1; the precedence of edge detection is in claim 2. 
Similarly, claim 12 should depend from claim 9, which recites edge detection.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-9, 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuguchi, U.S. Patent Application Publication No. 20150188691 A1 in view of Zhang et al, U.S. Patent Application Publication No. 20210218488 A1 (hereinafter Zhang).

Regarding Claim 1, Mizuguchi discloses an apparatus (e.g., FIGS. 1, 2, master apparatus 100) comprising: 
a time synchronizer (e.g., FIG. 1; ¶ [0035] [0038] [0084], apparatus 100 receives clock and time information from clock and time source 103, as part of time synchronization service to connected slave devices) configured to receive UTC (Coordinated Universal Time) time (e.g., ¶ [0042], UTC received from clock and time source) in serial + PPS (Pulse Per Second) format (e.g., ¶ [0042], received PPS signal (which can be PPS plus TOD serial format (e.g., ¶ [0038])) from a GPS (Global Positioning System) device (e.g., FIG. 1, ¶ [0035], clock and time source 103, which communicate information to master apparatus 100, are connected to a GPS receiver 104 respectively via coaxial cables 140 and 141 and respectively generate a clock and time information on the basis of high-accuracy time information supplied from a GPS satellite 106) and to output timestamp data in a plurality of formats (e.g., FIG. 1, ¶ [0035], supply time information and a clock signal to the communication apparatuses (the slaves (slave apparatuses)) 107 and 109 (the various messages – e.g., Announce/Sync/Delay_Req/Follow_Up/Delay_Resp/Pdelay_Req/Pde lay_Resp/Pdelay_Resp Follow_Up/Signaling/Management  -- may be sent in different formats); FIG. 13; ¶ [0060] [0086], the communication apparatus (the master) 100 impresses a time stamp in the PHY 250 when transmitting the Announce message, the Sync message, the Follow_Up message, and the Delay_Resp message to the communication apparatus (the slave) 107), the plurality of formats including at least two of: CAN (Controller Area Network), Ethernet (e.g., FIG. 7, 13; ¶ [0054] FIG. 7 is a diagram illustrating an example of a frame configuration obtained by encapsulating a PTP (Precision Time Protocol) message specified in IEEE1588-2008. The PTP message includes the following messages: Announce/Sync/Delay_Req/Follow_Up/Delay_Resp/Pdelay_Req/Pde lay_Resp/Pdelay_Resp Follow_Up/Signaling/Management. In FIG. 7(b), a configuration example of an encapsulated frame used in communication performed according to PTP over IEEE802.3/Ethernet (registered trademark) is illustrated (i.e., reasoning that the various messages in PTP format are sent over Ethernet), gPTP (generic Precision Time Protocol) (e.g., FIG. 13; ¶ [0054] (Similar reasoning for sending the various messages, as above, this time reasoning that a generic, basic PTP format message is sent) In FIG. 7(a), a configuration example of an encapsulated frame used in communication performed according to PTP over IPv4/v6/UDP is illustrated), and serial + PPS (as seen above, each slave receives serial + PPS signal (e.g., ¶ [0042]); 
a plurality of data sources configured to receive timestamp data in the plurality of formats (e.g., FIG. 13; ¶ [0060] [0086], (each slave receives the disclosed messages from master)).
Mizuguchi does not expressly discloses to each provide data in a unified UTC time base to a sensor-fusion device, wherein the unified UTC time base is based on the timestamp data in the plurality of formats output by the time synchronizer.
Zhang discloses to each provide data in a unified UTC time base to a sensor-fusion device (e.g., FIGS. 1-2; ¶ [0037], data fusion circuitry 246 for sensors (with network interface (e.g., FIG. 12, ¶ [0097])), wherein the unified UTC time base is based on the timestamp data in the plurality of formats output by the time synchronizer (e.g., FIG. 2; ¶ [0045], In terms of the application of a positioning system using a Global Navigation Satellite Systems (GNSS) receiver, the GNSS receiver can be configured to run... a clock derived from an interface between a GNSS module and a host (with) accurate UTC (Coordinated Universal Time) timing information (with) a relatively high-precision UTC timestamp. The GNSS receiver may also provide a 1 PPS signal, which may be synchronized with a UTC timing boundary. This 1 PPS signal can be used as a reference signal (e.g. reference signal 480) for the fusion circuitry.  (Examiner interprets this disclosure to fairly suggest that a slave of Mizuguchi can be the data fusion sensor device of Zhang, which in the latter case, can receive time-stamped UTC information)).
It would have been obvious to one of ordinary skill in the art at the time of the filing date to combine the disclosure of a slave device receiving time-stamped UTC information from a master device as part of time synchronization procedure, as disclosed by Mizuguchi, with the disclosure of a sensor-fusion device receiving time-stamped UTC information, as disclosed by Zhang. The motivation to combine would have been to provide accurate timing information (Zhang: e.g., ¶ [0045]).

Regarding Claim 2, Mizuguchi in view of Zhang discloses all the limitations of the apparatus of claim 1.
Mizuguchi in view of Zhang discloses wherein the time synchronizer is configured to perform edge detection for a first transition of an internal clock signal following a transition of the PPS signal received from the GPS device (Zhang: e.g., FIG. 5, ¶ [0042], (detect) occurrence of a pulse or triggering edge from the reference timing signal 480, which may be the PPS signal).

Regarding Claim 5, Mizuguchi in view of Zhang discloses all the limitations of the apparatus of claim 1.
Mizuguchi in view of Zhang discloses wherein, based on the edge detection, the time synchronizer controls the timing of, and keeps master time for, the plurality of data sources (Zhang: e.g., FIG. 5; ¶ [0042], the clock rate of local clock signal 479 is determined using the stored difference value in register 2 (476). For example, where the reference signal 480 is a 1 PPS signal, the value stored in register 2 476 is the measured clock rate, R_clock. This measured clock rate can be used for data fusion (i.e., the synchronization can occur for each of the sensors)).

Regarding Claim 6, Mizuguchi in view of Zhang discloses all the limitations of the apparatus of claim 5.
Mizuguchi in view of Zhang discloses wherein the master time is synchronized to the internal clock signal (Zhang: e.g., ¶ [0041], Reference signal 480 can be an internal or external calibration signal. For example, in one application, the system can use a GNSS 1PPS signal from a GNSS receiver. The GNSS receiver can be synchronized with GNSS satellites to provide a high accuracy with 1PPS signal).

Regarding Claim 7, Mizuguchi in view of Zhang discloses all the limitations of the apparatus of claim 1.
Mizuguchi in view of Zhang discloses wherein the time synchronizer outputs a reference signal to the sensor-fusion device (Zhang: e.g., ¶ [0045], 1 PPS signal can be used as a reference signal (e.g. reference signal 480) for the fusion circuitry (i.e., synchronizing signal that may be shared at the sensor end (Or as interpreted when combining with Mizuguchi, at the slave end)), wherein the reference signal includes timestamp data in the plurality of formats including at least two of: CAN, Ethernet, gPTP, and serial + PPS (i.e., Examiner interprets the signal shared by devices of Zhang to be similar in field of endeavor or time synchronization as Mizuguchi; as reasoned in claim 1, Mizuguchi discloses or reasonably suggests a signal that includes timestamp data in the plurality of formats including at least two of: CAN, Ethernet, gPTP, and serial + PPS (e.g., FIG. 1, ¶ [0035], supply time information and a clock signal to the communication apparatuses (the slaves (slave apparatuses)) 107 and 109 (the various messages – e.g., Announce/Sync/Delay_Req/Follow_Up/Delay_Resp/Pdelay_Req/Pde lay_Resp/Pdelay_Resp Follow_Up/Signaling/Management  -- may be sent in different formats)).

Regarding Claim 8, the claim is directed to a method comprising operations that are functionally similar to those performed by the apparatus of claim 1.  Therefore, the reasoning used in the examination of claim 1 shall be applied to claim 8.

Regarding Claim 9, Mizuguchi in view of Zhang discloses all the limitations of the method of claim 8. 
The functional limitations of Claim 9 are similar to claim 2. Therefore, the reasoning used in the examination of claim 2 shall be applied to claim 9.   

Regarding Claim 12, Mizuguchi in view of Zhang discloses all the limitations of the method of claim 8. 
The functional limitations of Claim 12 are similar to claim 5. Therefore, the reasoning used in the examination of claim 5 shall be applied to claim 12.   

Regarding Claim 13, Mizuguchi in view of Zhang discloses all the limitations of the method of claim 12. 
The functional limitations of Claim 13 are similar to claim 6. Therefore, the reasoning used in the examination of claim 6 shall be applied to claim 13.   

Regarding Claim 14, Mizuguchi in view of Zhang discloses all the limitations of the method of claim 8. 
The functional limitations of Claim 14 are similar to claim 7. Therefore, the reasoning used in the examination of claim 7 shall be applied to claim 14.   

Allowable Subject Matter
Claims 3, 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, dependent from claim 2, and claim 10, dependent form claim 9, the prior art of record fails to disclose individually or in combination or render obvious the limitation wherein the internal clock signal is asynchronous with the PPS signal received from the GPS device.  
Claim 4, dependent from claim 3, and claim 11, dependent from claim 10, are also objected to.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached "Notice of References Cited” (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV Y AGUREYEV whose telephone number is (571)272-0549. The examiner can normally be reached Monday--Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VLADISLAV Y AGUREYEV/Examiner, Art Unit 2471